Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 8/30/2021. Claims 1-20 are pending.
Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure. Applicant’s present abstract is not a concise statement of the technical disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,956. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the process of verifying credentials for allowing a connection to a network. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 8,793,776 (cited from IDS dated 8/30/2021) in view of Wardman et al. (US Patent Publication No. 2018/0077135 and Wardman hereinafter) and further in view of Hellmuth et al. (US Patent Publication No. 2007/0239693 and Hellmuth hereinafter).

As to claims 1, 8 and 15, Jackson teaches a method, comprising: 
obtaining, by a processing system including a processor, a request to connect a mobile device to a network of a third party (i.e., …teaches in fig. 4, figure element 402…”receive a login request”), 
wherein the request comprises first credentials (i.e., …teaches in col. 7 lines 40-50 the following: “receiving log-in requests and location information.” …teaches in col. 7, lines 50-60 the following: “receives log-in requests that include user information (for example, username, password, etc.), a time and a location of the log-in request.”), 
and wherein the request is automatically generated by the mobile device without interaction from a user of the mobile device and without requiring a mobile application to be open on the mobile device (i.e., …teaches in col. 5 lines 60-67 the following: “the authentication application 103 provides a universal log-in service for multiple third-party servers 109 by authenticating log-in requests for multiple websites with the same user information.”. The authentication application is not open on the user’s device(… See figure 1, figure element 103). Further, Jackson teaches in col. 6 lines 65-67 & col. 7 lines 1-5 the following: “The authentication application 103 transmits and receives data to and from the registered user device 115 such as a notification, a reminder, a location of the registered user device 115, etc.”.  The examiner notes that the location data is automatically sent from the user device (i.e., “(Jackson col. 4 lines 6067) …device application 130 determines the user device's 115a location and transmits the location to the authentication server 101 either in response to a request or periodically.”)). As such this process is performed without the interaction of the user. 

Jackson does not expressly teach:
evaluating, by the processing system, second credentials separately obtained from the mobile device to determine whether the second credentials comprise anonymized credentials; 
proxying, by the processing system and to equipment of the third party, a response to the second credentials comprising the anonymized credentials. 
In this instance the examiner notes the teachings of prior art reference Wardman.
With regards to applicant’s claim limitation element of, “evaluating, by the processing system, second credentials separately obtained from the mobile device to determine whether the second credentials comprise anonymized credentials”, Wardman teaches in par. 60 the following: “communication module 140A, 140N, determines criteria associated with the secondary request and which of one or more anonymized authentication data elements from the request are to be searched, compared, and/or matched to authentication data associated with a respective computer system or organization.”.
With regards to applicant’s claim limitation element of, “proxying, by the processing system and to equipment of the third party, a response to the second credentials comprising the anonymized credentials”, Wardman teaches in par. 60 the following: “communication module 140A, 140N, determines criteria associated with the secondary request and which of one or more anonymized authentication data elements from the request are to be searched, compared, and/or matched to authentication data associated with a respective computer system or organization.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Jackson with the teachings of Wardman by having their system comprise anonymized data processing. One would have been motivated to do so to provide a simple and effective means to ensure data integrity, wherein the anonymized data processing helps facilitate secure device communication within the network and makes it easier to configure the devices for data security.

The system of Jackson and Wardman does not expressly teach:
and facilitating, by the processing system, connection of the mobile device to the network of the third party, responsive to the second credentials not comprising anonymized credentials, that allow the mobile device to connect to the network of the third party.
In this instance the examiner notes the teachings of prior art reference Hellmuth. 
Hellmuth teaches in par. 54 the following: “it is preferred that the information 152 includes anonymized or non-anonymized information on the second user USER 2 allowing the first user USER 1 to establish a communication connection with the second user USER 2.”. Hellmuth allows connection in response to the determination that the information is non-anonymized information in this instance.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Jackson and Wardman with the teachings of Hellmuth by having their system comprise non-anonymized data detection. One would have been motivated to do so to provide a simple and effective means to facilitate data communication, wherein the non-anonymized detection helps secure data communication within the network and makes it easier to configure the devices for data integrity checks. 

As to claims 2, 9 and 16, the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson teaches a method of claim 1, further comprising: 
obtaining, by the processing system, a request for notification information from the equipment of the third party (i.e., …Jackson teaches as part of his claim 1 limitation the following: “with the one or more processors, a warning notification to the registered mobile user device, the warning notification …”.); 
and communicating, by the processing system, the notification information to the equipment of the third party (i.e., …Jackson teaches as part of his claim 1 limitation the following: “with the one or more processors, a warning notification to the registered mobile user device, the warning notification including the first location and the time of the log-in request received from the first user device responsive to determining that the computed distance exceeds the threshold.”.), 
wherein the notification information comprises one or more of the following: an identification of the user; a time when the request was obtained; a date when the request was obtained; a location of the mobile device at the time the request was obtained; a result of determining whether to authenticate the mobile device; and a connection mechanism (i.e., …applicant’s usage the alternative phrase “one or more” places the above limitation in alternative form. …Jackson teaches as part of his claim 1 limitation(s) the following: “with the one or more processors, a warning notification to the registered mobile user device, the warning notification including the first location and the time of the log-in request received from the first user device responsive to determining that the computed distance exceeds the threshold.”.).

As to claims 3, 10 and 17, the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson teaches a method of claim 1, wherein the obtaining the first credentials from the mobile application further comprises obtaining, by the processing system, the first credentials from an authenticator that received the first credentials from the mobile application installed on the mobile device (i.e., …teaches in col. 4 lines 60-67 the following: “the user device 115b includes a device application 130. The device application 130 determines the user device's 115a location and transmits the location to the authentication server 101 either in response to a request or periodically.”.), 
and wherein the obtaining the request to connect further comprises automatically receiving the request from the mobile device to connect the mobile device to the network of the third party (i.e., …teaches in col. 5 lines 60-67 the following: “the authentication application 103 provides a universal log-in service for multiple third-party servers 109 by authenticating log-in requests for multiple websites with the same user information.”. The authentication application is not open on the user’s device. See figure 1, figure element 103. Further, Jackson teaches in col. 6 lines 65-67 & col. 7 lines 1-5 the following: “The authentication application 103 transmits and receives data to and from the registered user device 115 such as a notification, a reminder, a location of the registered user device 115, etc.,”  The location data is automatically sent from the user device (i.e., “(Jackson col. 4 lines 6067) …device application 130 determines the user device's 115a location and transmits the location to the authentication server 101 either in response to a request or periodically.”)).

As to claims 4, 11 and 18, the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson teaches a method of claim 1, further comprising: assigning, by the processing system, an application program interface (API) to the equipment of the third party, wherein the API allows the equipment of the third party to perform one or more of the following actions: add users and credentials; modify the users and the credentials; delete the users and the credentials; turn on system-wide notifications; and turn off system-wide notifications (i.e., …applicant’s usage the alternative phrase “one or more” places the above limitation in alternative form…teaches in col. 6 lines 65-67 & col. 7 lines 1-10 the following: “The authentication application 103 transmits and receives data to and from the registered user device 115 such as a notification, a reminder, a location of the registered user device 115, etc. In one embodiment, the storage 240 updates the user profile with new information, such as an updated password, a new user device 115, etc.”.).

As to claims 5, 12 and 19, the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson teaches a method of claim 1, wherein the mobile device connects to the network of the third party using an authenticator located at a location associated with the third party (i.e., …teaches in col. 8 lines 5-15 the following: “The processing unit 202 also determines the location of the registered user device 115 that is registered with the third-party application 118.”.).

As to claims 6, 13 and 20 the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson teaches a method of claim 1, wherein the first credentials further comprise information associated with the mobile device and information associated with a user of the mobile device (i.e., …teaches in col. 7 lines 50-55 the following: “receives log-in requests that include user information (for example, username, password, etc.), a time and a location”).

As to claims 7 and 14, the system of Jackson, Wardman and Hellmuth as applied to claim 1 above teaches access control, specifically Jackson does not teach a method of claim 1, wherein the anonymized credentials are shadow credentials generated by the third party.
In this instance the examiner notes the teachings of prior art reference Wardman.
Wardman teaches in par. 60 the following: “communication module 140A, 140N, determines criteria associated with the secondary request and which of one or more anonymized authentication data elements from the request are to be searched, compared, and/or matched to authentication data associated with a respective computer system or organization.”.
Wardman teaches in par. 0061 the following: “receives a secondary security request and matches one or more anonymized or non-anonymized authentication data elements, such as a unique or non-unique user identifier (e.g., email address, username, user identifier, etc.), password data, biometric data, etc. Security manager module 150A, 150N then may return a result”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Jackson with the teachings of Wardman by having their system comprise anonymized data processing. One would have been motivated to do so to provide a simple and effective means to ensure data integrity, wherein the anonymized data processing helps facilitate secure device communication within the network and makes it easier to configure the devices for data security.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497